 AO. 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of I



                                       UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                JUDGMENT IN A CRIMINAL CASE
                                        V.                                    (For Offenses Committed On or After November 1, 1987)


                      Mario Rodriguez-Alberto                                 Case Number: 3:19-mj-23172

                                                                              Benjamin P Lechman
                                                                              Defendant's Attorney


REGISTRATION NO. 52628424
                                                                                                                   FILED
THE DEFENDANT:
 IZI pleaded guilty to count(s) I of Complaint                                           AUG Oll 2019
                                 ----'---------------I----------'----
 •   was found guilty to count( s)                                                 C      I It':' r1r..·-i-·,          ,
     after a plea of not guilty.                                                 ~~U~HERN Dlf. ,TR,CT Ui ·(.;I\.;, l·F·· Ofl.NJA
     Accordingly, the defendant is adjudged guilty of such count(s), which invol #t~lowing-offense{s)':' '· ,~,..
Title & Section                       Nature of Offense                                                        Count Number(s)
8:1325 .                              ILLEGAL ENTRY (Misdemeanor)                                              I
 •      The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                             IMPRISONMENT
       The defendant is hereby conunitted to the custody of the United States Bureau of Prisons to be
im~risoned fora term of/

                               •                                           • ________ days
                                \;'

                                      TIME SERVED

  IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI    Court reconunends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the    defendant's possession at the time of arrest upon their deportation or removal.
 D      Court reconunends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United Stat~s Attorney of any material change in the defendant's economic circumstances.

                                                                           Thursday, August 8, 2019
                                                                           Date of Imposition of Sentence


Received
             - --------
             DUSM
                                                                            ./db'
                                                                           HONORABLE F. A. GOSSETT III
                                                                           UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                     3:19-mj-23172
